Citation Nr: 0518913	
Decision Date: 07/13/05    Archive Date: 07/20/05	

DOCKET NO.  02-19 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine. 

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine. 

3.  Entitlement to service connection for the residuals of 
injury to the left shoulder. 

4.  Entitlement to service connection for a left knee 
disorder, including degenerative changes, claimed as the 
residual of a motor vehicle accident.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to November 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Upon review of this case, it is clear that the veteran failed 
to perfect his appeal regarding the issue of an increased 
evaluation for service-connected bursitis of the left hip.  
Moreover, during the course of a hearing before the 
undersigned member of the Board in August 2004, the veteran 
withdrew from consideration the issue of entitlement to an 
increased rating for service-connected degenerative joint 
disease of the left ankle.  Accordingly, the sole issues 
remaining for appellate review are those listed on the title 
page of this decision.  


FINDINGS OF FACT

1.  Chronic degenerative disc disease of the lumbar spine is 
not shown to have been present in service, or for many years 
thereafter, nor is it the result of some incident or 
incidents of the veteran's period of active military service.  

2.  Chronic degenerative disc disease of the cervical spine 
is not shown to have been present in service, or for many 
years thereafter, nor is it the result of any incident or 
incidents of the veteran's period of active military service.  

3.  A chronic left shoulder disability is not shown to have 
been present in service, or at any time thereafter.  

4.  A chronic left knee disability is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the veteran's 
period of active military service.  


CONCLUSIONS OF LAW

1.  Chronic degenerative disc disease of the lumbar spine was 
not incurred in or aggravated by active military service, nor 
may osteoarthritis of the lumbar spine be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).

2.  Chronic degenerative disc disease of the cervical spine 
was not incurred in or aggravated by active military service, 
nor may osteoarthritis of the cervical spine be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).  

3.  A chronic left shoulder disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).  

4.  A chronic left knee disability was not incurred in or 
aggravated by active military service, nor may osteoarthritis 
of the left knee be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 
5103A (West 2002).  The VCAA includes an enhanced duty on the 
part of the VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of the VA with 
respect to the statutory duty to assist claimants in the 
development of their claims.  In August 2001, the VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. § 3.159 (2003).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran was, in 
fact, provided notice in correspondence of January 2002, 
three months prior to the initial AOJ decision in April of 
that same year.  Specifically, in a letter of January 2002, 
the veteran was provided the opportunity to submit evidence, 
notified of what evidence was required to substantiate his 
claims, provided notice of who was responsible for securing 
the evidence, and advised to submit any information or 
evidence in his possession.  The veteran was also provided 
with a Statement of the Case in July 2002, as well as 
Supplemental Statements of the Case in February 2003 and 
January 2004, which apprised him of pertinent regulations and 
VA actions in this case.  

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review/Hearing Officer, or before a 
Veterans Law Judge at the RO, or in Washington, D.C.  In that 
regard, the veteran offered testimony in support of his claim 
at a hearing before the undersigned Veterans Law Judge in 
August 2004.  He has been provided with notice of the 
appropriate laws and regulations, and given notice of what 
evidence he needed to submit, as well as what evidence the VA 
would secure on his behalf.  In addition, the veteran was 
given ample time to respond.

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes service medical records, as well as VA 
treatment records and examination reports.  Under the facts 
of this case, "the record has been fully developed" with 
respect to the issues currently on appeal, and "it is 
difficult to discern what additional guidance the VA could 
have provided to the veteran regarding what further evidence 
he could submit to substantiate his claims."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The claimant has had 
sufficient notice of the type of information needed to 
support his claims, and of the evidence necessary to complete 
the application.  Accordingly, the duty to assist and notify 
as contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issues on 
appeal.  

Factual Background

Service clinical records reveal that, in mid-March 1973, the 
veteran was seen for various complaints arising from a "jump 
injury" five days earlier.  Among them was a complaint of 
left knee pain when walking.  On physical examination, there 
was no evidence of any effusion.  The veteran's patella was 
tight, with no tenderness over the medial facet.  Tests of 
straight leg raising yielded some pain, and the veteran's 
patella was distally displaced.  The medial and lateral 
collateral ligaments were intact, and both McMurray's and the 
drawer test were negative.  The clinical impression was of 
questionable mild chondromalacia.  

Approximately 10 days later, the veteran voiced continued 
complaints of pain in  his left knee.

In mid-May 1973, the veteran was seen for a complaint of pain 
in his left humerus following a "jump injury."  Reportedly, 
the veteran's shoulder and elbow were "OK."  Radiographic 
studies were negative for evidence of fracture.  The clinical 
impression was of a soft tissue injury on the left.  
Treatment was with medication and a sling.

Two days later, the veteran was seen for a complaint of pain 
in his lower abdomen when voiding.  Also noted was that the 
veteran wished to have his left arm "checked."  According to 
the veteran, he had strained his left shoulder during a jump, 
and needed a profile.  Recommended at the time was that the 
veteran perform no pushups or chin-ups, or any parachute duty 
requiring use of his left arm or hand. 

Approximately two weeks later, it was noted that the 
veteran's shoulder was "OK," and that there was no need for a 
profile.  Also noted was a complaint from the veteran that 
his knee had been "cracking." 

In mid-November 1973, the veteran was seen for an injury 
reportedly sustained during activities at a "jump tower."  
According to the veteran, he had struck his left hip.  On 
physical examination, the veteran's upper extremities were 
within normal limits.  Examination of the veteran's lower 
extremities showed some tenderness of the left hip, with 
decreased range of motion.  Also noted was some tenderness in 
the area of the 5th lumbar vertebra and 1st sacral segment.  
Tests of straight leg raising were positive at 30 degrees as 
demonstrated by pain in the back.  The clinical impression 
was lumbosacral sprain.  

On orthopedic consultation that same day, it was noted that 
the veteran had struck his left buttock and hip that morning, 
resulting in pain.  On physical examination, tests of 
straight leg raising were negative on the right, and positive 
at 70 degrees on the left.  Radiographic studies were within 
normal limits.  The clinical impression was of a mild 
contusion to the left buttock and hip.

In a service clinical record of late December 1974, the 
veteran complained of, among other things, back pain.  
Reportedly, two weeks earlier, the veteran had been 
exercising, and hurt his back.  On physical examination, 
there was some evidence of spasm low in the veteran's right 
back.  The clinical impression was muscle strain.  Treatment 
was with medication.

At the time of a service separation examination in September 
1976, the veteran voiced no complaints regarding his lumbar 
or cervical spine, left shoulder, or left knee.  

On VA orthopedic examination in April 2002, it was noted that 
the veteran's claims folder and service medical records were 
available, and had been reviewed.  According to the veteran, 
in 1973, he had been involved in a parachute accident, 
following which his left leg and pelvis were placed in a 
"body cast," with his right leg being placed in a soft cast.  
Also noted was that the veteran's arm had been placed in a 
sling.  When further questioned, the veteran stated that he 
was hospitalized for such a long time that his MOS was 
changed so that he could "work in the hospital" while he was 
being treated there.  

When further questioned, the veteran stated that, in 1990, he 
underwent arthroscopy of his left knee for injuries sustained 
in a motor vehicle accident.  The veteran additionally stated 
that he currently experienced severe pain in his back which 
radiated to his neck and left shoulder, and down the left 
shoulder to the right arm.  According to the veteran, in June 
of 2001, he underwent magnetic resonance imaging of his 
cervical and lumbar spines, which showed a congenitally 
narrow spinal canal resulting in significant stenosis at the 
level of the 4th and 5th lumbar vertebrae, with similar 
findings at the level of the 5th and 6th cervical vertebrae.  
However, no surgery was apparently recommended.  

On physical examination, the veteran walked with a 
nonantalgic gait, and utilized no gait aids.  Range of motion 
of the lumbar spine was limited in flexion only by the 
veteran's habitus, with the veteran exhibiting full 
extension.  Right and left side bending was to 15 degrees.  
Range of motion of the veteran's cervical spine was 
unremarkable and full, without complaints of discomfort.  
Neurological evaluation of the upper and lower extremities 
was nonfocal, with the veteran exhibiting physiologic and 
symmetrical reflexes, strength, and sensation in both the 
upper and lower extremities.  Tinel's sign was negative at 
the wrist and elbows, and neurological evaluation of the 
lower extremities was unremarkable.  At the time of 
examination, the veteran experienced no pain on internal or 
external rotation of the hips.  Nor was there any pain with 
straight leg raising.  Examination of the veteran's left knee 
showed some tenderness to palpation along the medial aspect, 
though with no evidence of instability.  Further examination 
revealed mild crepitus, with a limitation of extension to 
approximately 10 degrees, and flexion to 115 degrees.  

Radiographic studies of the veteran's knees conducted in 
conjunction with his examination showed evidence of bilateral 
patellar spurring, though with no effusion, and preserved 
joint spaces.  Radiographic examination of the cervical spine 
showed some straightening of the normal lordotic curvature, 
though with normal alignment, and preservation of the 
vertebral heights and disc spaces.  Some osteophytic lipping 
was noted inferiorly at the level of the 5th cervical 
vertebra.  The pertinent diagnoses noted were history of 
arthroscopy of the left knee, with mild to moderate 
degenerative changes, status post a motor vehicle accident; 
degenerative disc disease of the lumbar spine; and 
degenerative disc disease of the cervical spine.  

In the opinion of the examiner, following a review of the 
veteran's medical records and history and the aforementioned 
examination, he was unable to explain the magnitude or 
perpetuation of the veteran's symptoms.  In addition, there 
was no evidence of significant ongoing chronic pathology with 
regard to the veteran's knee.  In the opinion of the 
examiner, the veteran's current problems of the neck and 
lower back were related to his age and the "totality of 
life's experiences." This was particularly the case given the 
absence of any information or evidence to the contrary.  

VA outpatient treatment records covering the period from 
September 2002 to September 2003 show treatment during that 
time for back problems, and various other unrelated 
disabilities.  Radiographic studies of the veteran's 
lumbosacral spine conducted during the course of treatment in 
June 2003 showed evidence of minimal degenerative changes, 
with narrowing posteriorly at the level of the 4th and 
5th lumbar vertebrae, and at the level of the 5th lumbar 
vertebra and 1st sacral segment.  The sacroiliac joint showed 
evidence of mild arthritic changes, though without ankylosis.

During the course of VA outpatient treatment in July 2003, 
the veteran complained of low back pain which had been 
present for several years, and which, in his opinion, was the 
result of a parachute jump in service in the 1970's.  
Reportedly, the veteran had undergone magnetic resonance 
imaging of his entire neuraxis two years earlier, which 
revealed lumbar stenosis at the level of the 4th and 5th 
lumbar vertebrae.  Currently, the veteran's only complaint 
was of back pain, without motor, sensory, or gait problems.  
The veteran further denied any problems with pain radiating 
to his legs.  On physical examination, motor strength was 5/5 
throughout.  Reflexes were within normal limits, and 
sensation was intact, with a normal gait.  In the opinion of 
the examiner, given the lack of physical findings of 
myelopathy or radiculopathy, he would not recommend surgery 
at the present time.

During the course of a hearing before the undersigned 
Veterans Law Judge in August 2004, the veteran offered 
testimony regarding the nature and etiology of the 
disabilities at issue.  

Analysis

The veteran in this case seeks service connection for 
degenerative disc disease of the lumbar and cervical spine, 
as well as for the residuals of an injury to his left 
shoulder and a left knee disorder (including degenerative 
changes), claimed as the residual of a motor vehicle 
accident.  In that regard, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  
Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and osteoarthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§  3.307, 3.309 (2003).

In the present case, service medical records fail to 
demonstrate the presence of chronic lumbar or cervical spine 
pathology, or, for that matter, a chronic left shoulder or 
knee disability.  While on a number of occasions in service, 
the veteran sustained various minor injuries to his left 
knee, left shoulder, and lower back, these "injuries" were 
acute and transitory in nature, and resolved without residual 
disability.  At no time during the veteran's period of active 
military service was it shown that he suffered an injury to, 
or experienced chronic residuals of, any injury to his 
cervical spine.  In fact, as of the time of a service 
separation examination in September 1976, the veteran made no 
mention of either his cervical or lumbar spine, or of any 
injury to his left shoulder or left knee.  The earliest 
clinical indication of the presence of chronic lumbar or 
cervical spine disability, or of any chronic pathology of the 
left knee is revealed by a VA orthopedic examination 
conducted in April 2002, almost 26 years following the 
veteran's discharge from service, at which time there was 
noted the presence of degenerative disc disease of the lumbar 
and cervical spine, in addition to mild to moderate 
degenerative changes of the left knee.  Significantly, at the 
time of that examination, the examiner was of the opinion 
that the veteran's neck and low back problems were the result 
of "age-related changes and a totality of life's experiences" 
rather than any incident of the veteran's period of active 
service.

The veteran argues that, while in service, he was involved in 
a particularly hazardous mass parachute jump, at which time 
he sustained injuries to his lumbar and cervical spine, and 
left shoulder.  An additional argument advances the theory 
that the veteran's current left knee disability is the result 
of a motor vehicle accident in service.  However, as noted 
above, there is no indication that, as a result of an 
inservice parachute jump, the veteran sustained chronic 
disability of his lumbar or cervical spine, or left shoulder.  
Nor is there any evidence that, as a result of an inservice 
motor vehicle accident, the veteran now suffers from chronic 
pathology of his left knee.  Based on a review of the entire 
evidence of record, the Board is unable to reasonably 
associate the veteran's current lumbar and cervical spine 
disabilities or left knee pathology with any incident or 
incidents of his period of active military service.  Nor is 
there evidence that the veteran currently suffers from a 
chronic left shoulder disability of any kind.  Under the 
circumstances, the veteran's claims for service connection 
must be denied.

In reaching the above determination, the Board has given due 
consideration to the veteran's testimony given at the time of 
a hearing before the undersigned Veterans Law Judge in August 
2004.  Such testimony, however, while informative, does not 
provide a persuasive basis for a grant of the benefits sought 
in light of the evidence as a whole.


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is denied.

Service connection for degenerative disc disease of the 
cervical spine is denied.

Service connection for the residuals of injury to the left 
shoulder is denied.

Service connection for a left knee disorder, including 
degenerative changes, claimed as the residual of a motor 
vehicle accident, is denied.  




	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


